COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:             01-17-00256-CV
Trial Court Cause
Number:                   2011-21236
Style:                    G. Wesley Urquhart, G. Wesley Urquhart, P.C. and Mary Elizabeth Urquhart
                          v. Richard Stephen Calkins, Individually and as Agent-in-Fact, for Mary Olive Calkins,
                          and Michael Easton
Date motion filed*:       February 14, 2019
Type of motion:           Appellant’s Unopposed Motion for Extension of Time to File Response Brief
Party filing motion:      Appellants
Document to be filed:     Response to Motion for Rehearing and Rehearing En Banc

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           February 19, 2019
         Number of previous extensions granted:       none
         Date Requested:                              March 21, 2019

Ordered that motion is:

              Granted
                    If document is to be filed, document due: March 21, 2019
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________



Judge's signature: /s/ Justice Peter Kelly

                          Acting individually          Acting for the Court

Date: February 15, 2019